ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
| ;The Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent neglected a legal matter, failed to adequately communicate with a client, failed to properly withdraw from a representation, and failed to relinquish an un-negotiated settlement check in a timely manner. Respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Robert Wayman Tucker, Sr., Louisiana Bar Roll number 21920, be publicly reprimanded.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.